Citation Nr: 0728828	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-15 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE


Entitlement to service connection for depression and an 
anxiety disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and L.V.




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.

The appellant testified regarding her psychiatric 
symptomatology at Board hearings in July 2005 and July 2007.  
Transcripts are of record.

The record raises the issue of entitlement to service 
connection for post traumatic stress disorder.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


FINDING OF FACT

Neither chronic depression nor an anxiety disorder were shown 
in service, and the preponderance of the competent evidence 
is against finding that either disability is related to 
military service or any event thereof.


CONCLUSION OF LAW

Neither chronic depression nor a chronic anxiety disorder was 
incurred in military service, and neither may be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2003 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain. VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed the 
claimant of the need to submit all pertinent evidence in her 
possession.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

The Board acknowledges the claim that the veteran was treated 
for a psychiatric illness at Fort Eustis, Virginia.  Attempts 
to secure any records pertaining to this claimed treatment 
have been unsuccessful, and further efforts would be futile.  
38 U.S.C.A. § 5103.

Background and Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A psychosis, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

The service medical records are devoid of any complaints, 
treatment, or diagnosis for either chronic depression or a 
chronic anxiety disorder.

In this case, none of the competent evidence of record 
includes an opinion linking either depression or an anxiety 
disorder to service.  These medical records also do not 
reveal competent evidence of compensably disabling depression 
or anxiety within a year of the appellant's separation from 
active duty.  The Board has reviewed all service medical 
records, as well as all post service medical records from 
July 1975 to February 2007.  While there is evidence of 
current disability due to depression and anxiety, without 
competent evidence linking either disorder to service, the 
benefit sought on appeal cannot be granted. 

The Board recognizes the veteran's hearing testimony in which 
she expressed her belief that her claimed disability either 
began during service, or is due to an in-service personal 
assault.  To the extent, however, that she is attempting to 
present argument regarding etiology or medical causation of 
disease or illnesses, she is not competent since it has not 
been shown that she has the necessary medical skills and 
training to offer opinions on such medical questions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
Board notes further that at this time it may not exercise 
jurisdiction over any entitlement to service connection for 
post traumatic stress disorder since that issue has yet to be 
considered, developed or certified by the RO.
 
As the preponderance of the evidence is against the claim, 
the claim must be denied. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for depression and an 
anxiety disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


